TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 19, 2017



                                      NO. 03-17-00094-CV


                            Affordable Life Plans, LLC, Appellant

                                                 v.

                            Dell Financial Services, LLC, Appellee




       APPEAL FROM THE 201ST DISTRICT COURT OF TRAVIS COUNTY
     BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND GOODWIN
       DISMISSED ON JOINT MOTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on November 15, 2016. The parties

have filed a motion to dismiss the appeal, and having considered the motion, the Court agrees

that the motion should be granted. Therefore, the Court grants the motion and dismisses the

appeal. Each party shall bear their own costs relating to this appeal, both in this Court and in the

court below.